Citation Nr: 1620437	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  13-33 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased evaluation for left knee degenerative joint disease with limitation of flexion, currently evaluated as 10 percent disabling.

2.  Entitlement to increased evaluation for left knee degenerative joint disease with limitation of extension, currently evaluated as noncompensable.

3.  Entitlement to an earlier effective date for the 100 percent temporary total evaluation for the right hip avascular necrosis and osteoarthritis, status-post total right hip arthroplasty.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had service from February 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision from the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO) and October 2014 rating decision from the VA RO.

In February 2016, the Veteran testified at a Video Conference Hearing.  A transcript of the hearing is of record.

Claims for service connection for psychiatric disorders encompass claims for service connection for all psychiatric disorders or symptoms.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As there are multiple psychiatric diagnoses of record, the Board has redefined the issue on appeal, as listed on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims processing system.  Virtual VA contains additional VA treatment records from December 2011 and from January 2015 to July 2015.

The issues of entitlement to service connection for a psychiatric disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In February 2016, prior to the promulgation of a decision in this appeal, the Veteran notified VA that he wished to withdraw his appeals for entitlement to an increased evaluation for left knee limitation of flexion, entitlement to increased evaluation for left knee limitation of extension, and entitlement to an earlier effective date for the 100 percent temporary total evaluation for the right hip disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals for entitlement to an increased evaluation for left knee limitation of flexion, entitlement to increased evaluation for left knee limitation of extension, and entitlement to an earlier effective date for the 100 percent temporary total evaluation for the right hip disability by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, at the Veteran's February 2016 hearing, the Veteran indicated that he wished to withdraw his appeals for entitlement to an increased evaluation for left knee limitation of flexion, entitlement to increased evaluation for left knee limitation of extension, and entitlement to an earlier effective date for the 100 percent temporary total evaluation for the right hip disability.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction, and the claims are dismissed.


ORDER

The appeal for entitlement to an increased evaluation for left knee limitation of flexion, entitlement to increased evaluation for left knee limitation of extension, and entitlement to an earlier effective date for the 100 percent temporary total evaluation for the right hip disability is dismissed.


REMAND

Remand is required to obtain outstanding VA treatment records.  The Veteran testified at his hearing that he continues to seek care for his psychiatric disorders.  He presented a treatment note from February 2016, which indicates continued care for the Veteran's psychiatric symptoms.  Similarly, the February 2016 VA treatment record indicates that the Veteran was diagnosed with PTSD by LD in September 2012 VA treatment record currently not in the claims file and diagnosed with anxiety disorder in June 2014 by Dr. JB.  Prior VA records note diagnoses of depressive disorder.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The claims file contains VA treatment records dated from 2010 to October 2011, from January 2013 through October 2014, and from January 2015 to July 2015.  Considering the foregoing, the Board finds a remand is warranted to collect outstanding VA treatment records.

Additionally, the June 2013 VA examination provided to the Veteran narrowly addressed the Veteran's contention of PTSD and did not address any other potential psychiatric disorders.  In this vein, the VA examiner did not comment on a July 2009 Social Security Administration Consultative Examination Report wherein a clinician diagnosed panic attacks and noted that the Veteran "says he is not able to drive on the highway or expressway now.  He is fearful and even somewhat panicky about having an accident says he has to have a drink first to settle himself down."  This statement from the Veteran predates his first claim for benefits and supports his contention that he has suffered from this psychiatric disability since witnessing an accident on the autobahn in service.  

Upon review of the claims file and the Veteran's contentions about the effect of all his disabilities have on his ability to secure or follow substantially gainful employment, additional development is warranted in the form of a social and industrial survey which considers the combined effects of the Veteran's service-connected disabilities.  Additionally, with the additional development to be conducted regarding the claim for psychiatric disorder, any development of may have a "significant impact" upon the question of entitlement to TDIU.  See Harris v. Derwinski, 1 Vet.App. 180, 183 (1992) (finding two claims inextricably intertwined where a decision on one would have a "significant impact" upon the other that "could render any review of the claim meaningless and a waste of judicial resources"), overruled in part on other grounds by Tyrues v. Shinseki, 23 Vet.App. 166 (2009).  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  The AOJ must expressly request VA treatment records from September 2008 to August 2010, from October 2011 through January 2013, from October 2014 to January 2015, and on and after July 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for a psychiatric VA examination.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history from the Veteran of his claimed symptoms, to include the onset thereof.  An explanation for all opinions expressed must be provided.

First, the examiner must identify all currently diagnosed psychiatric disorders.  If depressive disorder, PTSD, or anxiety disorder is not diagnosed, the prior diagnoses must be addressed.

Second, the examiner must opine as to whether it is at least as likely as not (a 50 percent probability or more) that each diagnosed disorder is causally or etiologically related to service.  The examiner must address the Veteran's statements regarding continuity of symptoms since service. 

The examiner should comment on (1) the Veteran's February 2016 VA treatment note, which both links the Veteran's anxiety to driving on highways and expressway and also indicates continued care; (2) a July 2009 Social Security Administration Consultative Examination Report wherein a clinician diagnosed the Veteran with panic attacks and noted that the Veteran "says he is not able to drive on the highway or expressway now.  He is fearful and even somewhat panicky about having an accident says he has to have a drink first to settle himself down."; and (3) all other relevant evidence, including the June 2013 VA examination.

4.  After any additional evidence is associated with the claims file and after development and adjudication of the Veteran's claim for an increased evaluation for his psychiatric disability, obtain a social and industrial survey to ascertain if the Veteran's service-connected disabilities alone preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.  The examiner is requested to review the claims file, including the VA examinations and electronic VA treatment records, and to comment on the Veteran's day-to-day functioning and the degree of social and industrial impairment (work or work-like functioning) he experiences as a result of his service-connected disabilities.

The surveyor should address the functional effects of each of the service-connected disabilities, in conjunction, so that the Board may make a determination of unemployability.  The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Veteran is service-connected for the following disabilities:  psychiatric disability (PTSD) and coronary artery disease.  The examiner must consider the Veteran's allegation that he seeks daily treatment for his PTSD.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


